Exhibit 10.1 

 

SECURITIES PURCHASE AGREEMENT

 DOCUMENT SPA-12022015

 

This Securities Purchase Agreement (this “Agreement”) is dated as of December 2,
2015, between MyECheck, Inc., a Wyoming corporation (the “Company”) and JMJ
Financial (the “Purchaser”) (referred to collectively herein as the “Parties”).

 

WHEREAS, the Company desires to sell and Purchaser desires to purchase a
Convertible Promissory Note due, subject to the terms therein, two (2) years
from its effective date of issuance, issued by the Company to the Purchaser, in
the form of Exhibit A attached hereto (the “Note”) and a Warrant to purchase
1,833,333 shares of the Company’s common stock for a period of five (5) years
from the date hereof, issued by the Company to the Purchaser, in the form of
Exhibit B attached hereto (the “Warrant,” and together with the Note, the
“Securities”) as set forth below;

  

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Company and the Purchaser agree as follows:

 

ARTICLE IPURCHASE AND SALE

 

1.1           Purchase and Sale. Upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and the Purchaser agrees to
purchase the Note, in an aggregate principal amount of $500,000, and a Warrant
to purchase 1,833,333 shares of Company common stock with an aggregate exercise
price of $55,000. The Purchaser shall deliver to the Company, via wire transfer,
immediately available funds in the amount of US $100,000 (the “Purchase Price”)
and the Company shall deliver to the Purchaser the Note and the Warrant, and the
Company and the Purchaser shall deliver any other documents or agreements
related to this transaction.

 

1.2           Effective Date. This Agreement will become effective only upon
occurrence of the two following events: execution of this Agreement, the Note,
and the Warrant by both the Company and the Purchaser, and delivery of the first
payment of the Purchase Price by the Purchaser to the Company.

 

1.3           Additional Payments. The Note allows the Purchaser to pay up to
$350,000 of additional consideration to the Company in such amounts and at such
dates as the Purchaser and the Company may mutually agree (each, an “Additional
Payment”). Within three (3) days after Purchaser makes any Additional Payment to
the Company under the Note, the Company shall execute and deliver to the
Purchaser an additional warrant in the form of the Warrant issued hereunder with
an aggregate exercise amount equal to 55% of the dollar amount of the Additional
Payment made by the Purchaser, a per share Exercise Price equal to the lesser of
$0.03 per share or the closing price per share on the date of the Additional
Payment (subject to adjustment as provided therein), and the number of shares
for which the warrant is exercisable equal to the aggregate exercise amount for
the additional warrant divided by the Exercise Price per share, and any such
Warrant will be immediately exercisable upon the date of issuance of such
Warrant. For example, if the Purchaser makes an Additional Payment of $50,000
and the price per share of the Company’s common stock closes at $0.01 per share
on the date of the Additional Payment, the Company shall execute and deliver to
the Purchaser a Warrant exercisable to purchase 2,750,000 shares with an
Exercise Price per share of $0.01 and an aggregate exercise amount of $27,500.

 

ARTICLE IIMISCELLANEOUS

 

2.1           Successors and Assigns. This Agreement may not be assigned by the
Company. The Purchaser may assign any or all of its rights under this Agreement
and agreements related to this transaction. The terms and conditions of this
Agreement shall inure to the benefit of, and be binding upon, the respective
successors and permitted assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party, other than the parties
hereto or their respective successors, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

2.2           Reservation of Authorized Shares. As of the effective date of this
Agreement and for the remaining period during which the Note is outstanding and
the Warrant is exercisable for shares of the Company, the Company will reserve
from its authorized and unissued common stock a sufficient number of shares (at
least 75,000,000 common shares) to provide for the issuance of common stock upon
the full conversion of the Note and the full exercise of the Warrant. The
Company represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. The Company agrees that its issuance of
the Note and the Warrant constitutes full authority to its officers, agents and
transfer agents who are charged with the duty of executing and issuing shares to
execute and issue the necessary shares of common stock upon the conversion of
the Note and the exercise of the Warrant. No further approval or authority of
the stockholders or the Board of Directors of the Company will be required for
the issuance and sale of the Securities to be sold by the Company as
contemplated by the Agreement or for the issuance of the shares contemplated by
the Note or the shares contemplated by the Warrant.

 

 1 

 



 

2.3           Piggyback Registration Rights. The Company shall include on the
next registration statement (but excluding any registration statement on Form
S-8) the Company files with SEC (or on the subsequent registration statement if
such registration statement is withdrawn) all shares issuable upon conversion of
the Note and all shares issuable upon exercise of the Warrant. Failure to do so
will result in liquidated damages of 10% of the outstanding principal balance of
the Note, but not less than $50,000, being immediately due and payable to the
Purchaser at its election in the form of cash payment or addition to the balance
of the Note.

 

2.4           Rule 144 Tacking Back and Registration Rights. Whenever the Note
or Warrant or any other document related to this transaction provides that a
conversion amount, make-whole amount, penalty, fee, liquidated damage, or any
other amount or shares (a “Tack Back Amount”) tacks back to the original date of
the Note, Warrant, or document for purposes of Rule 144 or otherwise, in the
event that such Tack Back Amount was registered or carried registration rights,
then that Tack Back Amount shall have the same registration status or
registration rights as were in effect immediately prior to the event that gave
rise to such Tack Back Amount tacking back. For example, if the Purchaser
converts a portion of the Note and receives registered shares and the Purchaser
later rescinds that conversion, the conversion amount would be returned to the
principal balance of the Note and upon any future conversion of the Note the
amount converted would be convertible into shares registered on that
registration statement.

 

2.5           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Nevada, without regard
to the principles of conflict of laws thereof. Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of Florida or in the federal
courts located in Miami-Dade County, in the State of Florida. Both parties and
the individuals signing this Agreement agree to submit to the jurisdiction of
such courts.

 

2.6           Delivery of Process by Purchaser to Company. In the event of any
action or proceeding by the Purchaser against the Company, and only by Purchaser
against the Company, service of copies of summons and/or complaint and/or any
other process which may be served in any such action or proceeding may be made
by Purchaser via U.S. Mail, overnight delivery service such as FedEx or UPS,
email, fax, or process server, or by mailing or otherwise delivering a copy of
such process to the Company at its last known address or to its last known
attorney as set forth in its most recent SEC filing.

 

2.7           Notices. Any notice required or permitted hereunder must be in
writing and either be personally served, sent by facsimile or email
transmission, or sent by overnight courier. Notices will be deemed effectively
delivered at the time of transmission if by facsimile or email, and if by
overnight courier the business day after such notice is deposited with the
courier service for delivery.

 

2.8           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of this
Agreement may be effected by email.

 

2.9           Expenses. The Company and the Purchaser shall pay all of their own
costs and expenses incurred with respect to the negotiation, execution, delivery
and performance of this Agreement. In the event any attorney is employed by
either party to this Agreement with respect to legal or equitable action,
arbitration or other proceeding brought by such party for the enforcement of
this Agreement or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the prevailing party in such proceeding will be entitled to recover from the
other party reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which the prevailing party may be entitled.

 

 2 

 



 

2.10           No Public Announcement. Except as required by securities law, no
public announcement may be made regarding this Agreement, the Note, the Warrant,
or the Purchase Price without written permission by both the Company and the
Purchaser.

 

2.11           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
2nd day of December, 2015.

  

 



  COMPANY:             MYECHECK, INC.                     By: /s/ Edward R.
Starrs       Edward R. Starrs       Chief Executive Officer                    
PURCHASER:                     /s/ JMJ Financial     JMJ Financial / Its
Principal  





 

 

[Securities Purchase Agreement Signature Page]

 



 3 

